Citation Nr: 1337054	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for esophageal cancer.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for esophageal cancer.  He asserts that his cancer developed as a result of exposure to herbicides and insecticides used in the Panama Canal Zone.  

At the March 2012 hearing before the undersigned, the Veteran testified that as a member of the military police, he was exposed to insecticides on a fairly frequent basis over a two-year period.  He indicated that this included direct contact with insecticide spray.  He denied any similar exposure after service, but did testify that he worked in construction after service, including in two chemical treatment plants over a 30-year period.  

In support of his claim, the Veteran has provided an internet article entitled, "Human Health Consequences of DDT Use" which discusses the use of dichlorodiphenyltrichloroethane (DDT) and the possible relationships between DDT and certain cancers.

The Veteran also provided numerous witness statements from former service members who also served as military policemen in the Panama Canal Zone during or near the time the Veteran served there.  All of these service members indicated that they were exposed to insecticides, herbicides and/or defoliants while stationed in the Panama Canal Zone and, several of them indicated that they later developed various forms of cancer.

The Veteran also submitted private medical opinions from Drs. Dragnev and Erkmen, both of whom stated that the Veteran's esophageal cancer is at least as likely as not related to his exposure to herbicides and defoliating agents.  Neither of these physicians provided a fully-explained clinical rationale in support of the opinions expressed, but each physician provided a reference to an article in their respective letters.

The Veteran has not yet been provided with a VA examination to evaluate the etiology of his esophageal cancer and this must be rectified on remand.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim on appeal.  After securing the necessary authorizations for release of this information, obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records.  Any negative response must be in writing and associated with the claim file.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's esophageal cancer:

a) manifested during service, or; 

b) is otherwise related to service to include as a result of exposure to herbicides, defoliants, and insecticides, or;

c) whether a malignant tumor manifested within one year of service discharge.

The examination report must include a complete rationale for all opinions expressed.  With respect to b), the opinion and rationale must reflect consideration and discussion of the evidence submitted on the Veteran's behalf, in particular the Veteran's testimony, witness statements, the medical opinions of Drs. Dragnev and Erkmen, and the article entitled, "Human Health Consequences of DDT Use."

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


